
	
		II
		109th CONGRESS
		2d Session
		S. 2824
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2006
			Mr. DeMint (for himself,
			 Mr. Ensign, Mr.
			 Martinez, Mr. Inhofe,
			 Mr. Burns, and Mr. Allen) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To reduce the burdens of the implementation
		  of section 404 of the Sarbanes-Oxley Act of 2002.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive and Open Markets that
			 Protect and Enhance the Treatment of Entrepreneurs Act or
			 the COMPETE
			 Act.
		2.Implementation of
			 internal control reporting and assessmentSection 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended—
			(1)in subsection (a), by striking The
			 Commission and inserting Subject to subsections (c) and (d), the
			 Commission;
			(2)in subsection (b), by inserting ,
			 subject to subsections (c) and (d), after for the issuer
			 shall; and
			(3)by adding at the end the following new
			 subsections:
				
					(c)Smaller Public
				Company ExemptionThe rules
				of the Commission under subsection (a) shall permit an issuer to elect
				voluntarily not to provide the assessment described in subsection (a)(2) and
				the attestation thereof described in subsection (b), if the issuer—
						(1)has a total market capitalization for the
				relevant reporting period of less than $700,000,000;
						(2)has total product revenue for that
				reporting period of less than $125,000,000;
						(3)has fewer than 1500 record beneficial
				holders of securities;
						(4)has been subject to the requirements of
				sections 13(a) or 15(d) of the Securities Exchange Act of 1934 for a period of
				less than 12 calendar months; or
						(5)has not filed, and was not required to
				file, an annual report pursuant to section 13(a) or 15(d) of the Securities
				Exchange Act of 1934.
						(d)De Minimus
				Standard; Additional Guidance; IndependenceIn implementing the requirements of this
				section, the Commission and the Board—
						(1)shall alter the standard for review from a
				remote likelihood standard for noting weaknesses under this section to a 5
				percent de minimus material weakness criteria (based on 5 percent of net
				profits);
						(2)shall establish specific guidelines for
				measuring the terms reasonable, significant, and
				sufficient in the context of internal control over financial
				reporting for issuers, including—
							(A)reference to specific examples of the
				appropriate application of those terms; and
							(B)establishment of a means for timely
				response by the Commission or the Board, as applicable, to requests by issuers
				and registered public accounting firms for guidance as to the appropriate
				application of those terms; and
							(3)shall modify the rules concerning the
				independence of registered public accounting firms to perform assessments under
				subsection (b) to allow prudent interaction between such firms and internal
				consultants.
						.
			3.British accounting
			 system study and reportThe
			 Securities and Exchange Commission and the Public Company Accounting Oversight
			 Board shall jointly conduct a study comparing and contrasting the
			 principles-based Turnbull Guidance under the securities laws of the United
			 Kingdom to the implementation of section 404 of the Sarbanes-Oxley Act of 2002.
			 The Commission and the Board shall submit a report on the results of such study
			 to Congress not later than 1 year after the date of enactment of this
			 Act.
		
